DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paluszewski (US PG 2006/0231079).
In re Claim 1, Paluszewski discloses a valve system of a fuel pump for a vehicle, the valve system comprising: a reservoir cup (66) mounted in a fuel tank (32); a jet pump (68) for filling the reservoir cup with fuel in the fuel tank; a fuel pump (24) on which a first discharge port for discharging the fuel in the reservoir cup to an engine and a second discharge port for discharging some fuel discharged to the engine to the jet pump are formed; and a jet pump control valve (88) mounted on the second discharge port of the fuel pump, wherein the jet pump control valve is configured to close a jet pump-side flow path toward the jet pump when a pressure of fuel supplied from the fuel pump to the engine is lower than a prescribed fuel pressure at an engine start-up, to open the jet pump-side flow path toward the jet pump when the fuel pressure is equal to or higher than the prescribed fuel pressure at the engine start-up, and to keep the jet pump-side flow path in an opened state even between a low load region and a high load region of the engine after the engine start-up (Paragraph [0023]). 

In re Claim 3, Paluszewski discloses a valve system of claim 2, wherein the plunger ascending/descending path comprises: an upper ascending/descending path in which the plunger is located to allow the jet pump-side flow path to be opened and a lower ascending/descending path in which the plunger is located to allow the jet pump-side flow path to be closed (see Figs. 8 and 9 and Paragraphs [0025]-[0028], [0032] and [0033]). 
In re Claim 4, Paluszewski discloses a valve system of claim 2, wherein the valve head is formed in a ball structure which is in friction contact with an inner surface of the friction path (see Figs. 8 and 9 and Paragraphs [0025]-[0028], [0032] and [0033]). 
In re Claim 5, Paluszewski discloses a valve system of claim 2, wherein the friction path has locking protrusions formed on the upper end and the lower end thereof, the locking protrusion limiting an ascending/descending distance of the valve head (see Figs. 8 and 9 and Paragraphs [0025]-[0028], [0032] and [0033]). 
In re Claim 6, Paluszewski discloses a valve system of claim 2, wherein a total pressure obtained by summing a first pressure acting on the plunger to allow the valve head to frictionally ascend from a lower portion to an upper portion of the friction path, and a second pressure for compressing the spring 
In re Claim 7, Paluszewski discloses a valve system of claim 6, wherein when the pressure of fuel supplied from the fuel pump to the engine is lower than the prescribed fuel pressure at the engine start-up, the valve head is located on the lower portion of the friction path and the plunger is located in the lower ascending/descending path of the plunger ascending/descending path to allow the jet pump-side flow path to be kept in a closed state (see Figs. 8 and 9 and Paragraphs [0025]-[0028], [0032] and [0033]). 
In re Claim 8, Paluszewski discloses a valve system of claim 6, wherein when the pressure of fuel supplied from the fuel pump to the engine is equal to or higher than the prescribed fuel pressure at the engine start-up, the plunger ascends to the upper ascending/descending path of the plunger ascending/descending path and the valve head ascends to the upper portion of the friction path while compressing the spring to allow the jet pump-side flow path to be opened (see Figs. 8 and 9 and Paragraphs [0025]-[0028], [0032] and [0033]). 
In re Claim 9, Paluszewski discloses a valve system of claim 6, wherein in the low load region and an intermediate load region of the engine after the engine start-up, even though the pressure of fuel supplied from the fuel pump to the engine drops below the prescribed fuel pressure at the engine start-up, when the fuel pressure is equal to or higher than the second pressure for compressing the spring, the plunger is continuously located in the upper ascending/descending path of the plunger ascending/descending path and the valve head is also continuously located on an upper portion of the friction path to allow the jet pump-side flow path to be kept in an opened state (see Figs. 8 and 9 and Paragraphs [0025]-[0028], [0032] and [0033]). 
In re Claim 10, Paluszewski discloses a valve system of claim 2, wherein a cover having the spring connected to the lower surface thereof is detachably mounted on an upper end of the second valve body (see Figs. 8 and 9 and Paragraphs [0025]-[0028], [0032] and [0033]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747